Case 3:18-cv-00153-JAG-RCY Document 97 Filed 06/22/20 Page 1 of 9 PagelD# 637

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
CHARLES C. HUNTER,
Plaintiff,
v. Civil Action No. 3:18CV153
DIRECTOR RAUF, et ai.,
Defendants.
MEMORANDUM OPINION
Charles C. Hunter, a Virginia inmate proceeding pro se and in forma pauperis, filed this
42 U.S.C. § 1983 action.! The action proceeds on Hunter’s Particularized Complaint
(“Complaint,” ECF No. 18).2 Hunter names as defendants: Director Rauf,’ Supervisor Malike,
and Supervisor Osafo. The matter is before the Court on the Motion for Summary Judgment filed

by Supervisor Malike and Supervisor Osafo. (ECF No. 77.) Hunter has responded. (ECF No. 85.)

For the reasons stated below, the Motion for Summary Judgment will be GRANTED.

 

' The statute provides, in pertinent part:

Every person who, under color of any statute... of any State . . . subjects, or causes
to be subjected, any citizen of the United States or other person within the
jurisdiction thereof to the deprivation of any rights, privileges, or immunities
secured by the Constitution and laws, shall be liable to the party injured in an action
atlaw....

42 U.S.C. § 1983.
* The Court employs the pagination assigned to the parties’ submissions by the CM/ECF
docketing system. The Court corrects the capitalization, punctuation, and spelling in the

quotations from Hunter’s submissions.

3 Defendant Director Rauf has not yet appeared in this action.
Case 3:18-cv-00153-JAG-RCY Document 97 Filed 06/22/20 Page 2 of 9 PagelD# 638

I. STANDARD FOR SUMMARY JUDGMENT

Summary judgment must be rendered “if the movant shows that there is no genuine dispute
as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.
P. 56(a). The party seeking summary judgment bears the responsibility of informing the Court of
the basis for the motion and identifying the parts of the record which demonstrate the absence of
a genuine issue of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “[W]here
the nonmoving party will bear the burden of proof at trial on a dispositive issue, a summary
judgment motion may properly be made in reliance solely on the pleadings, depositions, answers
to interrogatories, and admissions on file.” Jd. at 324 (internal quotation marks omitted). When
the motion is properly supported, the nonmoving party must go beyond the pleadings and, by citing
affidavits or “‘depositions, answers to interrogatories, and admissions on file,’ designate ‘specific
facts showing that there is a genuine issue for trial.”” /d. (quoting former Fed. R. Civ. P. 56(c), (e)
(1986)).

In reviewing a summary judgment motion, the Court “must draw all justifiable inferences
in favor of the nonmoving party.” United States v. Carolina Transformer Co., 978 F.2d 832, 835
(4th Cir. 1992) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)). A mere
“scintilla of evidence,” however, will not preclude summary judgment. Anderson, 477 U.S. at 251
(quoting Improvement Co. v. Munson, 81 U.S. (14 Wall.) 442, 448 (1872)). “[T]here is a
preliminary question for the judge, not whether there is literally no evidence, but whether there is
any upon which a jury could properly proceed to find a verdict for the party . . . upon whom the
onus of proof is imposed.” Jd. (quoting Munson, 81 U.S. at 448). Additionally, “Rule 56 does not
impose upon the district court a duty to sift through the record in search of evidence to support a

party’s opposition to summary judgment.” Forsyth v. Barr, 19 F.3d 1527, 1537 (Sth Cir. 1994)
Case 3:18-cv-00153-JAG-RCY Document 97 Filed 06/22/20 Page 3 of 9 PagelD# 639

(quoting Skotak v. Tenneco Resins, Inc., 953 F.2d 909, 915 n.7 (Sth Cir. 1992)); see Fed. R. Civ.
P. 56(c)(3) (“The court need consider only the cited materials ... .”).

In support of their Motion for Summary Judgment, Defendants submit: (1) the affidavit of
Lieutenant Michael Chapman, a custodian of records for Fairfax County Adult Detention Center
(“FADC”) (“Chapman Aff.,” ECF No. 78-1.) Attached to Chapman’s Affidavit is Hunter’s
Booking and Receiving Information from the FADC (id. Attach. A), the July 6, 2018 Special
Observation Log (id. Attach. B), and Hunter’s July 10, 2018 inmate request form (id. Attach. C).
Additionally, Defendants submitted the affidavit of Susie Grant, the custodian of records for
inmate medical records at the FADC (“Grant Aff.,” ECF No. 78-2). Defendants attached to
Grant’s Affidavit, Hunter Medical Intake Health Appraisal (id. Attach. A), Hunter’s Clinical Order
(id. Attach. B), and Hunter’s Medication Sheet and Administration Record for July 2018 (id.
Attach. C). Further, Defendants submitted the affidavits of Samuel Osafo (“Osafo Aff.,”” ECF No.
78-3), Abdul Malike (‘“Malike Aff,” ECF No 78-4), and Second Lieutenant James Santmyers
(“Santmyers Aff.,” ECF No. 78-5). Hunter filed a one paragraph, unsworn response. (ECF No.
85.)

In light of the foregoing submissions and principles, the following facts are established for
purposes of the Motion for Summary Judgment. The Court draws all permissible inferences in
favor of Hunter.

II. UNDISPUTED FACTS

A. Hunter’s Medication

Hunter was re-incarcerated at the FADC on July 6, 2018, for a probation violation.
(Chapman Aff. Attach. A 1.) At 12:30 p.m. on July 6, 2018, during his initial medical screening,

Hunter told the medical staff that he suffered from a blood clot in his left leg and was prescribed
Case 3:18-cv-00153-JAG-RCY Document 97 Filed 06/22/20 Page 4 of 9 PagelD# 640

Xarelto. (Grant Aff. Attach. A 4.) Based on Hunter’s medical screening, the FADC Medical
Director, Dr. Lishan Kassa (“Dr. Kassa’’), prescribed Hunter Coumadin. (/d. Attach. B 1.) Dr.
Kassa also prescribed lab work to take place the following week. (/d.) Coumadin is a blood thinner
used to treat blood clots. (Osafo Aff. { 6.) Coumadin is the in-house blood thinner medication
held within the FADC formulary. (/d.) FADC uses Coumadin and its generic, Warfarin, as the
blood thinner medication for FADC inmates. (/d.) Coumadin is distributed to inmates only during
the nighttime medication pass at 9:00 p.m. Ud. 5-7.)

On July 6, 2018, Hunter was moved from the intake portion of FADC to another section
of the jail at approximately 2100 hours. (Chapman Aff. Attach. B 1.) During the nighttime
medication pass on July 6, 2018, a medical staff member labeled Hunter’s Medical Sheet &
Administration Record (“MAR”) that he had been “released.” (Grant Aff. Attach. C 1.)
Defendant Malike explains that “[a]t that time, if FADC nurses were to distribute medication to
an inmate at his FADC housing location and the inmate was not there, and the paper records had
not yet been updated to reflect a new housing location within the FADC, nurses would not
immediately know where the inmate was located while they were passing out medication.”
(Malike Aff. 47.) On rare occasions,

a nurse would mistake an inmate’s absence from his old housing unit as an

indication that the inmate was no longer housed in the FADC, and mistakenly

write that the inmate had been “released.” While infrequent, this mistake would

occur with inmates initially housed in the intake section of the FADC, as inmates

housed in the intake portion of the FADC were much more likely to be held in the

FADC for brief periods of time. If an inmate was classified as “released,” the

inmate’s MAR would be removed from the medication pass book and the inmate’s

medications would be discontinued. If an inmate did not have a MAR in the

medication pass book, the inmate would not receive medication during
medication distribution. When an error classifying an inmate as “released” was

noticed, medical staffwould immediately correct the mistake. The FADC has

since switched to an Electronic Medical Records system as a way to avoid these
classification errors.
Case 3:18-cv-00153-JAG-RCY Document 97 Filed 06/22/20 Page 5 of 9 PagelD# 641

(id. J] 8-13 (paragraph numbers omitted).)

Because Hunter had been classified as “released” on July 6, Hunter did not receive his
medication on that date and his Coumadin prescription was discontinued. (Grant Aff. Attach. C
1.) The next day, July 7, 2018, Hunter wrote an inmate request complaining that he had not
received, Xarelto, his blood thinner medication. (/d. Attach. D 1.) On July 8, 2018, Hunter was
re-prescribed Coumadin’s generic form, Warfarin.‘ (Grant Aff. Attach B 1, C 2.)

On July 9, 2018, Hunter met with Defendant Osafo to discuss issues with his medication.
(Santmyers Aff. Attach. A 1.) Defendant Osafo ordered that Hunter receive an extra blanket and
indicated that he would consult with Dr. Kassa regarding Hunter’s medication. (/d.) On July
10, 2018, Hunter was placed on the list to see the doctor on the next available date regarding
Hunter’s preference for Xarelto. (/d.; Osafo Aff. 710.) On July 10 and July 11, 2018, Hunter
refused to take his prescription for Warfarin. (Santmyers Aff. Attach. A 1; Grant Aff. Attach. E
1.)

On July 12, 2018, Hunter was seen in the medical department where medical staff
evaluated his leg and discussed his medications. (Grant Aff. Attach. F 1.) The intake nurse noted
Hunter’s leg was not swollen or red and was warm to the touch. (/d.) Nurse Practitioner (“NP”)
Wong documented Hunter’s displeasure with Coumadin and his preference for Xarelto. (/d.)
Nurse Practitioner Wong evaluated Hunter and noted, inter alia, that: Hunter’s vitals were
normal, Hunter did not have a headache or blurry vision; Hunter was able to walk to and from
medical twice that day; Hunter’s left leg did not have any swelling or redness; and Hunter’s left

leg had a mild decrease in range of motion and strength. (/d@.) NP Wong discontinued Hunter’s

 

4 Xarelto is not within the FADC formulary and must be ordered from an outside pharmacy.
(Osafo Aff. 48.) As Xarelto was a new prescription for Hunter with respect to his current detention
in the FADC, it required the approval of a doctor or nurse practitioner. (/d. J 9.)

5
Case 3:18-cv-00153-JAG-RCY Document 97 Filed 06/22/20 Page 6 of 9 PagelD# 642

prescription for Warfarin and stated Xarelto would be ordered for the following day. (/d.) Hunter
agreed to take a single dose of Warfarin for the evening of July 12, 2018. (/d.) On July 12, 2018,
Hunter took his single dose of Warfarin. (Grant Aff. Attach C 2.) From July 13, 2018, onward,
Hunter was prescribed Xarelto and took his medication. (/d.)

B. Facts Specific to Defendants Osafo and Malike

At all times relevant to this suit, Defendant Osafo served as a day-shift Registered Nurse
Team Leader at FADC. (Osafo Aff. ff] 2, 4.) Osafo was not at the FADC facility and was not
aware that Hunter was incarcerated at FADC from July 6, 2018, through July 8, 2018. Ud. 43.)
Defendant Osafo was on duty during the day shift at FADC on July 9 and July 10, 2019. (d.
74.) The nighttime medication distribution occurred at 9:00 p.m., after the conclusion of the
day shift.

At all times relevant to this suit Defendant Malike served as a day-shift Nursing Supervisor
at FADC. (Malike Aff. 93.) Malike was on duty during the day shift at FADC on July 6 through
July 8, 2018. (/d.) Defendant Malike was not at the FADC facility on July 9 and July 10, 2019.
(id. | 4.) Defendant Malike had no knowledge of any problems with Hunter’s blood thinner
medication between July 6 and July 11, 2018, until after Hunter was prescribed and receiving
Xarelto. (Malike Aff. q 14.)

il. ANALYSIS

To survive a motion for summary judgment on an Eighth Amendment claim, a plaintiff
must demonstrate: “(1) that objectively the deprivation of a basic human need was ‘sufficiently
serious,’ and (2) that subjectively the prison officials acted with a ‘sufficiently culpable state of
mind.’” Johnson v. Quinones, 145 F.3d 164, 167 (4th Cir. 1998) (quoting Wilson v. Seiter, 501

U.S. 294, 298 (1991)). With respect to claims of inadequate medical treatment under the Eighth
Case 3:18-cv-00153-JAG-RCY Document 97 Filed 06/22/20 Page 7 of 9 PagelD# 643

Amendment, “the objective component is satisfied by a serious medical condition.” Quinones,
145 F.3d at 167. A medical need is “serious” if it “has been diagnosed by a physician as mandating
treatment or one that is so obvious that even a lay person would easily recognize the necessity for
a doctor’s attention.” ko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008) (quoting Henderson v.
Sheahan, 196 F.3d 839, 846 (7th Cir. 1999)); see Webb v. Hamidullah, 281 F. App’x 159, 165 (4th
Cir. 2008) (citing Ramos v. Lamm, 639 F.2d 559, 575 (10th Cir. 1980)). Furthermore, where, as
here, an Eighth Amendment claim is predicated on a delay in the provision of medical care, the
plaintiff must allege facts that suggest “that the delay resulted in substantial harm.” Webb, 281 F.
App’x 166-67 & n.13 (quoting Sealock v. Colorado, 218 F.3d 1205, 1210 (10th Cir. 2000)).
“[T]he substantial harm requirement may be satisfied by lifelong handicap, permanent loss, or
considerable pain.” Garrett v. Stratman, 254 F.3d 946, 950 (10th Cir. 2001) (citation omitted).

The subjective prong of an Eighth Amendment claim requires the plaintiff to demonstrate
that a particular defendant actually knew of and disregarded a substantial risk of serious harm to
his person. See Farmer v. Brennan, 511 U.S. 825, 837 (1994). “Deliberate indifference is a very
high standard—a showing of mere negligence will not meet it.” Grayson v. Peed, 195 F.3d 692,
695 (4th Cir. 1999) (citing Estelle v. Gamble, 429 U.S. 97, 105-06 (1976)).

[A] prison official cannot be found liable under the Eighth Amendment for denying

an inmate humane conditions of confinement unless the official knows of and

disregards an excessive risk to inmate health or safety; the official must both be

aware of facts from which the inference could be drawn that a substantial risk of

serious harm exists, and he must also draw the inference.
Farmer, 511 U.S. at 837. Farmer teaches “that general knowledge of facts creating a substantial
risk of harm is not enough. The prison official must also draw the inference between those general

facts and the specific risk of harm confronting the inmate.” Quinones, 145 F.3d at 168 (citing

Farmer, 511 U.S. at 837); see Rich v. Bruce, 129 F.3d 336, 338 (4th Cir. 1997). Thus, to survive
Case 3:18-cv-00153-JAG-RCY Document 97 Filed 06/22/20 Page 8 of 9 PagelD# 644

a motion for summary judgment under the deliberate indifference standard, a plaintiff “must show
that the official in question subjectively recognized a substantial risk of harm. . . . [and] that the
official in question subjectively recognized that his actions were ‘inappropriate in light of that
risk.’” Parrish ex rel. Lee v. Cleveland, 372 F.3d 294, 303 (4th Cir. 2004) (quoting Rich v. Bruce,
129 F.3d 336, 340 n.2 (4th Cir. 1997)).

In evaluating a prisoner’s complaint regarding medical care, the Court is mindful that
“society does not expect that prisoners will have unqualified access to health care” or to the
medical treatment of their choosing. Hudson v. McMillian, 503 U.S. 1, 9 (1992) (citing Estelle,
429 U.S. at 103-04). In this regard, the right to medical treatment is limited to that treatment
which is medically necessary and not to “that which may be considered merely desirable.”
Bowring v. Godwin, 551 F.2d 44, 48 (4th Cir. 1977).

Here, Hunter has failed to satisfy the objective and subjective prongs for Defendants
Malike and Osafo. There was a delay of roughly a week before Hunter received his preferred
blood thinner medication. Hunter fails to demonstrate that this delay in the provision of his
medication resulted in “lifelong handicap, permanent loss, or considerable pain.” Garrett, 254
F.3d at 950 (citation omitted). Indeed, the record indicates that Hunter did not suffer any adverse
effects from temporary interruption in his preferred medication. Hunter, therefore, fails to
demonstrate that the delay in provision of his preferred medication was sufficiently serious as to
satisfy the objective prong for an Eighth Amendment claim.

Furthermore, Hunter fails to demonstrate that either Defendant Malike or Osafo acted with
deliberate indifference. Defendant Malike had no knowledge of Hunter’s delay in receiving blood

thinner medication between July 6 and July 11, 2018, until after Hunter was prescribed and

 

5 The record reflects that blood thinner medication was available to Hunter within 48 hours
of his incarceration. It was not, however, the medication Hunter preferred.

8
Case 3:18-cv-00153-JAG-RCY Document 97 Filed 06/22/20 Page 9 of 9 PagelD# 645

receiving Xarelto. (Malike Aff. § 14.) On July 9, 2018, Defendant Osafo met with Hunter and
discussed Hunter’s desire to receive Xarelto rather than Warfarin. Hunter, however, fails to
demonstrate that providing Warfarin rather than Xarelto provided a substantial risk of serious harm
to his health.© Moreover, Defendant Osafo did not act with indifference to Hunter’s desire to take
Warfarin rather than Xarelto. Defendant Osafo promptly placed Hunter on the list to see the doctor
about his desire to take Xarelto rather than Warfarin. See Brown v. Harris, 240 F.3d 383, 389 (4th
Cir. 2001) (observing that “an official who responds reasonably to a known risk” does not act with
deliberate indifference (citing Farmer, 511 U.S. at 837)).

Hunter’s Eighth Amendment claims against Defendants Osafo and Malike will be
DISMISSED. The Motion for Summary Judgment will be GRANTED.

An appropriate Order will accompany this Memorandum Opinion.

 

i) Yo J
John A. Gibney, Jr. / 7

. a
Date: <<" June 2020 United States District Judge

Richmond, Virginia

 

 

 

 

° Indeed, NP Wong briefly prescribed Warfarin for Hunter after meeting with him.

9
